PROB 12A
(7/93)

                                 United States District Court
                                                 for

                                     District of New Jersey
                         Report on Offender Under Supervision
Name of Offender: Jamel Coward                                                         Cr.: 06-00604-001
                                                                                        PACTS #: 36027


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/23/2007

Original Offense:   Count One: Rico - Racketeering

Original Sentence: Imprisonment - 204 months; Supervised Release -5 years

Special Conditions: Drug Treatment, DNA testing, Financial Disclosure, Gang Restriction Court Ordered,
Substance Abuse Testing, Fine, Special Assessment

Type of Supervision: Supervised Release                       Date Supervision Commenced: 03/05/2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) ofsupervision:

Violation Number     Nature of Noncompliance


   1                  The offender has violated the standard supervision condition which states'The
                      defendant shall refrain from excessive use of alcohol and shall not
                      purchase, possess, use, distribute, or administer any narcotic or other
                      controlled substance, or any paraphernalia related to such substances.'
                      On February 19, 2019, the offender provided a urine sample which tested
                      positive for marijuana. After the test, the offender admitted to using marijuana
                      on Februaiy 16,2019, and signed an admission form.


U.S. Probation Officer Action:

The Probation Office is asking the Court to take no formal action at this time. The undersigned officer
issued the offender a verbal reprimand and discussed the consequences of continued substance abuse. The
Probation Office will increase the frequency of urine testing and will notify the Court if additional
noncompliance occurs. Overall, the offender had been making a positive adjustment to supervision. He
has been gainfully employed since his release from the Bureau of Prisons.

                                                                Respectfully submitted,

                                                                iPaiKick 3. MaJtieHAtey.
                                                                  By: Patrick T. Hattersley
                                                                       Senior U.S. Probation Officer
                                                                                        Prob 12A-page2
                                                                                             Jamel Coward


                                                                  Date: 02/21/2019


   Please check a box below to indicate the Court's direction regarding action to be taken in this case:

       Formal Court Action to be Taken at This Time(as recommended by the Probation Office)
f Submit a Request for Modifying the Conditions or Term of Supervision
r Submit a Request for Warrant or Summons
r Other




                                                                 Signature of Judicial Officer
